      Case 2:20-cv-00301-TLN-AC Document 8 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHANNON O. MURPHY, SR., ESQ., dba                No. 2:20-cv-00301-TLN-AC
      SHEETMETAL & ASSOCIATES
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      AIG CLAIMS, INC.,
15
                         Defendant.
16

17

18          Plaintiff proceeds in this action in pro per. The matter was referred to a United States

19   Magistrate Judge pursuant to Local Rule 302(c)(21).

20          On April 22, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within twenty-one days. (ECF No. 6.) Plaintiff has filed

23   objections to the findings and recommendations, but they are unavailing. (ECF No. 7.)

24   Moreover, it is worth noting Plaintiff has yet to file an amended complaint, despite multiple

25   opportunities to do so.

26          The Court has reviewed the file and finds the findings and recommendations to be

27   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

28   ORDERED that:
                                                       1
      Case 2:20-cv-00301-TLN-AC Document 8 Filed 07/08/20 Page 2 of 2

 1          1. The findings and recommendations filed April 22, 2020 (ECF No. 6), are ADOPTED

 2   IN FULL; and

 3          2. This action is DISMISSED without prejudice for lack of prosecution and failure to

 4   comply with the Court’s order. See Fed. R. Civ. P. 41(b); Local Rule 110.

 5          3. The Clerk of the Court is directed to close this case.

 6          IT IS SO ORDERED.

 7   DATED: July 6, 2020

 8

 9

10                                                         Troy L. Nunley
                                                           United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
